 1                                                                      Hon. Richard A. Jones

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,                    No. CR18-049RAJ
 8
                               Plaintiff,         ORDER DENYING DEFENDANT
 9                                                WOODBERRY’S MOTION TO
           v.                                     EXCLUDE CO-DEFENDANT’S
10
                                                  ACCUSATORY STATEMENT
11   ERIC WOODBERRY,

12                             Defendant.

13
           THIS MATTER has come before the Court upon Defendant Eric Woodberry’s
14
     Motion to Exclude Co-Defendant’s Accusatory Statement (Dkt. #67). Having considered
15
     the motion, the government’s response (Dkt. #90), and the files and pleadings herein, the
16

17   Court makes the following findings:

18         A.     Confrontation Challenge.

19         Defendant Woodberry has moved to exclude an alleged statement by co-defendant

20   Bradford Marselas Johnson, “We’ve done this before.” The facts surrounding the
21   circumstances of this statement being made are essentially undisputed. During the course
22
     of the robbery, Defendant Johnson told at least one of the store employees, “We’ve done
23

24   ORDER DENYING DEFENDANT WOODBERRY’S
     MOTION TO EXCLUDE CO-DEFENDANT’S
     ACCUSATORY STATEMENT – 1
 1   this before,” or words to that effect. This statement was made as store employees were

 2   forced to the ground at gunpoint.
 3          Defendant Woodberry argues the admission of this statement would violate the
 4
     Confrontation Clause and Bruton v. United States, 391 U.S. 123 (1968). The Court
 5
     disagrees.
 6
            The Confrontation Clause and Bruton are only implicated when a co-defendant’s
 7
     testimonial statement is admitted at trial. Statements are testimonial when they result
 8
     from questioning, “the primary purpose of [which was] to establish or prove past events
 9
     potentially relevant to later criminal prosecution.” Davis v. Washington, 547 U.S. 813,
10

11   822 (2006). “To determine . . . the primary purpose” of a statement, “we objectively

12   evaluate the circumstances in which the encounter occurs and the statements and actions

13   of the parties.” Michigan v. Bryant, 562 U.S. 344, 359 (2011).

14          The statement allegedly made by Johnson was not testimonial under any realistic

15   understanding of that term. The statement was made during the course of a crime, and if
16   introduced at trial would not violate Bruton. See Lucero v. Holland, 902 F.3d. 979 (9th
17
     Cir. 2018), cert. denied, 2019 WL 659944 (Feb. 19, 2019).
18
            The primary purpose of the statement was not that it be used in any future
19
     prosecution or to establish or prove some fact in trial. The clear primary purpose of the
20
     statement was to force activity by the store employees during the course of criminal
21
     activity, not for it to be used in a subsequent criminal prosecution. Hence, there is no
22
     constitutional violation with the admission of Johnson’s statement.
23

24   ORDER DENYING DEFENDANT WOODBERRY’S
     MOTION TO EXCLUDE CO-DEFENDANT’S
     ACCUSATORY STATEMENT – 2
 1          B. Admissibility Pursuant to Evidence Rule 801(d)(2)(E).

 2          Federal Rule of Evidence 801(d)(2)(E) permits the admission of co-conspirator
 3   statements made during the course of and in furtherance of a conspiracy. The
 4
     government accurately cites the requirements for admission of such statements.
 5
     Dkt. #85, p. 7.
 6
            The Court will permit the government to establish the requirements for admission
 7
     of the statements. Accordingly, once established, the statements will be admissible
 8
     against both defendants.
 9
            For these reasons, Defendant Woodberry’s Motion to Exclude Co-Defendant’s
10

11   Accusatory Statement (Dkt. #67) is DENIED.

12          DATED this 12th day of April, 2019.

13

14
                                                        A
                                                        The Honorable Richard A. Jones
15
                                                        United States District Judge
16

17

18

19

20

21

22

23

24   ORDER DENYING DEFENDANT WOODBERRY’S
     MOTION TO EXCLUDE CO-DEFENDANT’S
     ACCUSATORY STATEMENT – 3
